DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the 
“electrical system” recited in Claim 1;
“input shafts” recited in Claim 1; 
“a clutch” recited in Claim 1;
“third shaft/speed increaser/flywheel/output shaft” recited in Claim 2;
“fourth clutch/speed increaser/flywheel/output shaft” recited in Claim 3;
“fifth clutch/speed increaser/flywheel/output shaft” recited in Claim 4;
“sixth clutch/speed increaser/flywheel/output shaft” recited in Claim 5;
“seventh clutch/speed increaser/flywheel/output shaft” recited in Claim 6;
“eight clutch/speed increaser/flywheel/output shaft” recited in Claim 7; & 
all the elements and combinations of elements recited in Claim 8-20; 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the output shaft as described in the specification on pages 9.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in FIG. 4, element 123 is used to describe two completely different elements of the invention. For instance, element 123 shows housing most of the elements and in other occasions element 123 is coupled to elements 901-908.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figure 2-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: FIG. 1: 901, 40, 35, 100, 105, 155, 122, 255, 355, 322, 455, 42, 888; FIG. 2, all the elements with the exception of 5 & 18; FIG. 3 all the elements & FIG. 4; 901-909, 699, 599, 499, 100, 105, 622, 888, 779, 522, 775, 110, 422, 322, 122, 755, 655, 778, 555, 776, 455, 774, 355, 255 and 155.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 777, 111, 772, 773, 5, 333.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following objections:
The specification is incomplete. For instance, FIGs 2-4 are not fully described in the specification.  Applicant is advised not to introduce new matter;
“Patent Application 10293906” on page 1 is unclear to what application the applicant is referring to; &
The specification has several grammar issues. For instance, specification page 1, lines 6-8 recites “Both electrical and mechanical power using a Torque Enhanced Transmission, The Transmission includes Multiple flywheels. Speed increasers, speed decreasers, and clutches.” should recite “Both electrical and mechanical power using a torque enhanced transmission, the torque enhanced transmission includes multiple flywheels, speed increasers, speed decreasers, and clutches.” The submitted specification is comprises several more instances similar to the example provided by the examiner. Applicant is required to submit an amendment which corrects all the grammar issues. Applicant should also be careful not to introduce new matter.
The specification does not provide any description on the subject matter from Claims 8-20. 
Appropriate correction is required.
Claim Objections
All Claims are objected for grammar and punctuation issues. The following suggestion are regarded to grammar and punctuation issues and minimum antecedent issues. However, it is advised by the examiner to the applicant to revise the claims and amend all other possible issues outside the suggested below. 
Claim 1 should recite:
A wind turbine electrical system comprising wind turbine blades and a torque-enhanced transmission, the torque-enhanced transmission comprising: 
an input shaft;
a first speed increaser;
a clutch attached to the speed increaser;
a first flywheel assembly coupled to clutch;
a perpendicular shaft coupled to the first flywheel output shaft;
a second output shaft connected to first flywheel output shaft;
a second clutch;
a second speed increaser coupled to the second clutch;
a second flywheel assembly coupled to the second speed increaser;
a perpendicular shaft coupled to the output shaft of the second flywheel, the second output shaft connected to output shaft of the second flywheel; and 
a speed decreaser between the second flywheel output shaft and the output shaft of the torque enhanced transmission.
Claim 2 should recite:
The torque enhanced transmission of claim 1, further including a third clutch coupled to a third speed increaser coupled a third flywheel assembly;
a perpendicular shaft coupled to the output shaft of third flywheel;
a third output shaft connected to output shaft of third flywheel connected between second flywheel and speed decreaser 
Claim 3 should recite:
The torque enhanced transmission of claim 2, further including a fourth clutch,
a fourth speed increaser, and a fourth flywheel assembly;
a perpendicular shaft coupled to the fourth flywheels output shaft;
a speed decreaser coupled between the fourth flywheel output shaft and the output shaft of the torque enhanced transmission.
Claim 4 should recite:
The torque enhanced transmission of claim 3, further including a fifth clutch connected to a fifth speed increaser coupled to a fifth flywheel assembly; a perpendicular shaft coupled to the fifth flywheel;
a speed decreaser coupled between a fifth flywheels output shaft and the output shaft of the torque enhanced transmission.
Claim 5 should recite:
The torque enhanced transmission of claim 4, further including a sixth clutch connected to a sixth speed increaser coupled a sixth flywheel assembly having a perpendicular shaft coupled to the output shaft of sixth flywheel;
a right angel output shaft connected to the output shaft of sixth flywheel, a speed decreaser coupled to the output shaft of the sixth flywheel and the output shaft of the torque enhanced transmission.
Claim 6 should recite:
A torque-enhanced transmission of claim 5 further including:
a seventh clutch connected to output shaft of seventh flywheel a seventh speed increaser connected to seventh clutch;
a seventh flywheel assembly connected to seventh speed increaser;
a perpendicular shaft coupled to the output of seventh flywheel, a speed decreaser coupled to the seventh flywheel assembly output shaft; and the output shaft of the Torque enhanced Transmission.
Claim 7 should recite:
A torque-enhanced transmission of claim 6 further including: an eighth clutch connected to output shaft of eighth flywheel;
an eighth speed increaser connected to eighth clutch;
an eighth flywheel assembly connected to eighth speed increaser;
a perpendicular shaft coupled to the output of eighth flywheel;
a speed decreaser coupled to the eighth flywheel assembly output shaft and the output shaft of the torque enhanced transmission.
Claim 8 should recite:
The torque-enhanced transmission of claim 7, wherein the torque enhanced transmission has multiple speed stages, and having a perpendicular or parallel shaft coupled to each speed stage and a second torque enhanced transmission 
Claim 9 should recite:
The torque-enhanced transmission of claim 1, wherein the speed increaser and the speed decreaser are elliptical gears, magnetic, planetary, toothed, worm, 
Claim 10 should recite:
The torque enhanced transmission of claim 1, wherein the torque enhanced transmission being used in systems comprising wind turbines, ship propulsion, actuation systems, machinery motors crushers, electric vehicle systems, traction systems, drilling motors, oilfield equipment, water pumps, hydraulic variators, air turbines, jet turbines, air compressors, hydroelectric water turbines, electric generator systems, them al engines, residential HVAC systems, air compressors, back up power systems, portable and home generators, electric car charging stations, electric car transmissions, geothermal, power generation, wave generating power systems, submarine and marine vessel propulsion, trains, electromagnetic propulsion, nuclear power, elevators, lifts, electrical inverters, electrical transformers, submarine, fossil fuel engine crank shafts, and used as a mechanical battery.
Claim 11 should recite:
The Torque enhanced transmission of claim 1, further comprising a controller for controlling energy flow in and through the torque enhanced transmission, magnetic bearings, and being enclosed in a vacuum.
Claim 12 should recite:
A method for generating power using the torque enhanced transmission system of claims 1, wherein the torque enhanced transmission 
Claim 13 should recite:
The torque enhanced transmission described in claims 1, wherein the a multi speed transmission.
Claim 14 should recite:
The torque enhanced transmission from claim 1, wherein the flywheels are connected to a mechanical coupling member that combine multiple flywheels together in the transmissions es can separate the flywheel fromtorque enhanced transmission of the torque enhanced transmission.
Claim 15 should recite:
A motor and or generator system comprising the torque enhanced transmission of claim 1
Claim 16 should recite:
The torque enhancedtransmission of claim 1
Claim 17 should recite:
An electrical generation system in a windmill, the system of generating electricity in Windmills consist of the torque enhanced transmission in 1; 
wherein the windmill blades drive the torque enhanced transmission to operate a constant speed induction generator, the system of generating electricity in the windmills; 
wherein the windmill blades drive the torque enhanced transmission and an electric motor keeps the speed of the transmission at a set idle speed and the electric motor draws power from the transmission.


Claim 18 should recite:
The torque enhanced transmission of claim 1, wherein the torque enhanced transmission is fit inside a rotating object such as a magnetic bearing assembly, wheel, crankshaft, a driveshaft for a motorized vehicle, PTO shaft, and having multiple rotating sections encased in the rotating object where the torque enhanced transmission is used to rotate the rotating object and the object rotates the transmission.
Claim 19 should recite:19. 
The torque enhanced transmission claims 1comprising a variable torque for high speeds at constant rpm, high torque and low speed input speeds, enhanced variable torque, constant low speed output. low rpm inputs andand has a continuously variable gear ratios internally a relatively constant output speed and being a continuously variable torque transmission.
Claim 20 should recite:
The torque enhanced transmission from claim 1, wherein the rotors from all components of the torque enhanced transmission are oversized rotors, shafts and magnetic bearing, and
the motor rotors and the generator rotors are oversized and act as kinetic energy storage devices.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without disclosing how the gas turbine starter is connected to the gas turbine, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Regarding Claim 1, the applicant recites “a wind turbine electrical system comprising wind turbine blades and a torque-enhanced transmission”. It is unclear how the recited wind turbine is an “electrical system”. The specification describes mechanism such as clutches, speed increasers/decreasers, and flywheels for a torque enhanced transmission. The specification also describes a generator and a battery. Perhaps, such generator and battery are “electrical systems”. However, the specification describes the mechanisms and do not describe any “electrical system”. Therefore, it cannot be determined how the specification enables a “wind turbine electrical system”.

The examiner suggests the applicant to recite the following in Claim 1 –
“A torque-enhanced transmission for a wind turbine 
It is unclear how the torque enhanced transmission in claim 9 wherein the speed increaser is “a type of pulley based CVT (Continuously Variable Transmission) automatic transmissions-fixed ratio gears or any combination of these types” since the specification does not enable any description of the recited limitation in claim 9 Therefore, it cannot be determined how the speed increaser is “a type of pulley based CVT (Continuously Variable Transmission) ...
It is unclear how the torque enhanced transmission in claim 10 is “being used in systems comprising wind turbines, ship propulsion, actuation systems, machinery motors crushers, electric vehicle systems, traction systems, drilling motors, oilfield equipment, water pumps, hydraulic variators, air turbines, jet turbines, air compressors, hydroelectric water turbines, electric generator systems, them al engines, residential HVAC systems, air compressors, back up power systems, portable and home generators, electric car charging stations, electric car transmissions, geothermal, power generation, wave generating power systems, submarine and marine vessel propulsion, trains, electromagnetic propulsion, nuclear power, elevators, lifts, electrical inverters, electrical transformers, submarine, fossil fuel engine crank shafts, and used as a mechanical battery” since the specification does not enable any description of how the torque enhanced transmission can be used in the mentioned systems. Therefore, it cannot be determined if such systems can be “used” by the torque enhanced transmission.
It is unclear how the torque enhanced transmission in Claims 11-20 as currently recited since the specification does not enable any of the claims (11-20). Therefore, it cannot be determined the torque enhanced transmission functions as recited in Claims 11-20.
Claims 2-20 are rejected based on their dependency from Claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
The claim(s) are replete with indefinite language (refer to all the previous objections and rejections). The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited – US 7,108,095. 	
Moreover, the claims are also replete with antecedent issues. For instance:
“the speed increaser” recited in Claim 1;
“the first flywheel output shaft” recited in Claim 1;
“the second speed increaser” recited in Claim 1;
“the output shaft of the second flywheel” recited in Claim 1;
“the second flywheel output shaft” recited in Claim 1;
“he output shaft of the Torque Enhanced Transmission” recited in Claim 1;
The remaining claims also have the same antecedent issues as in the examples provided by the examiner in Claim 1.
Additionally, in Claim 1, the applicant recites several “output shafts” (first flywheel output shaft, second output shaft, etc), then recites the “output shaft”. It is unclear what the applicant is referring to with such output shaft. 
The examiner just provided a few examples of the several instances of issues with claim 1. The applicant is advised to revise the claims and amend as necessary for ALL the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Washington (US 7,108,095) disclose all the limitations recited in Claim 1 with the exception of “perpendicular shaft(s)”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JOSEPH ORTEGA/Primary Examiner, Art Unit 2832